Exhibit 10.2

FORUM ENERGY TECHNOLOGIES, INC.
2016 STOCK AND INCENTIVE PLAN
2020 EMPLOYEE PERFORMANCE AWARD AGREEMENT
This Performance Award Agreement (this “Agreement”) is made as of the ___ day of
_________________, 2020 (the “Date of Grant”), between Forum Energy
Technologies, Inc., a Delaware corporation (the “Company”), and
_________________ (the “Employee”).
1.Award. The Employee is hereby awarded a Performance Award in the amount of
$[amount] (the “Performance Award”) pursuant to the Forum Energy Technologies,
Inc. 2016 Stock and Incentive Plan (the “Plan”) which shall be allocated as the
“Target Amount”. The Performance Award represents the opportunity to receive a
cash payment based on the “Payout Multiplier” as defined in Exhibit A. The
amount of the Performance Award that is converted into an “Earned Performance
Award” will be between 0% and 300% of the Target Amount.
The exact amount of the Performance Award that shall convert into an Earned
Performance Award and be paid to the Employee shall be based upon the
achievement by the Company of the performance standards as set forth in Exhibit
A hereto over a three-year period beginning on February 21, 2020 (the
“Performance Beginning Date”) and ending on December 31, 2022 (the “Performance
End Date”) (the period from the Performance Beginning Date to the Performance
End Date is referred to as the “Performance Period”). The determination by the
Committee with respect to the achievement of such performance standards shall be
made as soon as administratively practicable following the Performance End Date
after all necessary Company and peer information is available. The specific date
on which such determination is formally made and approved by the Committee is
referred to as the “Determination Date.” After the Determination Date, the
Company shall notify the Employee of the amount of the Earned Performance Award,
if any, and the corresponding payment to be made to the Employee in satisfaction
of the award. The payment to be made to the Employee in satisfaction of the
Earned Performance Award, if any, shall be made on March 15, 2023 (the
“Settlement Date”).
The performance standards are based on the Company’s Total Shareholder Return
compared against the Peer Group. The methodology for calculating the Earned
Performance Award, including the definitions used therefor, is set forth in
Exhibit A hereto.
The Employee acknowledges receipt of a copy of the Plan, and agrees that this
Performance Award shall be subject to all of the terms and provisions of the
Plan, including future amendments thereto, if any, pursuant to the terms
thereof. Capitalized terms used in this Agreement and Exhibit “A” hereto that
are not defined herein shall have the meanings given to them in the Plan or
Exhibit A, as applicable.
2. Vesting/Forfeiture. Except as otherwise provided in Section 3 below, the
Performance Awards shall vest on the Determination Date, provided the Employee
is continuously employed by the Company or any of its Affiliates (collectively,
the “Company Group”) through the Determination Date. Except as otherwise
provided in Section 3, the
1

--------------------------------------------------------------------------------



Performance Award shall be automatically forfeited on the date of the Employee’s
termination of employment.
3. Termination of Employment.
(a) Death or Disability. If prior to the Determination Date with respect to the
Performance Period, the Employee dies or becomes Disabled, the Performance Award
shall vest on a pro rata basis determined by multiplying the Target Amount for
the Performance Period by a fraction (not greater than 1.0), the numerator of
which is the number of months (not including any partial months) that have
elapsed since the Performance Beginning Date to the date of the Employee’s death
or Disability, as applicable, and the denominator of which is the total number
of months in the Performance Period. Any remaining unvested Performance Award
shall be forfeited. The cash payment in respect of the vested Performance Award
shall be made to the Employee thirty (30) days after the date of the Employee’s
death or Disability, as applicable. For purposes of this Section 3(a), the
Employee shall become “Disabled” or have a “Disability” on the date that the
Employee becomes eligible for long-term disability benefits pursuant to the
Company’s long-term disability plan.
(b) Retirement. Provided the Employee remained continuously employed by the
Company Group for the six (6) month period following the Date of Grant, if the
Employee’s employment with the Company Group is terminated prior to the
Determination Date by reason of Retirement, the Committee may, in its sole and
absolute discretion, determine that the Performance Award shall vest on a pro
rata basis determined by multiplying the amount of the Performance Award that
would otherwise have been earned and vested on the Determination Date by a
fraction, the numerator of which is the number of months (not including any
partial months) that have elapsed since the Performance Beginning Date to the
date of the Employee’s Retirement, and the denominator of which is the total
number of months in the Performance Period. The cash payment in respect of the
Earned Performance Award shall be based on the Payout Multiplier and shall be
made to the Employee on the Settlement Date. Notwithstanding any other provision
in this Section 3(b), if the Employee’s Retirement occurs on or within two years
after the date of consummation of such Change in Control that is a “change in
control event” within the meaning of Treasury Regulation 1.409A-3(i)(5) (a “409A
Change in Control Event”), the number of the Earned Performance Award shall be
equal to the Target Amount and the shares of Common Stock in respect of the
Earned Performance Award shall be issued to the Employee thirty (30) days after
the Employee’s termination of employment. For purposes of this Section 3(b),
“Retirement” shall mean termination of the Employee’s service relationship with
all members of the Company Group which is specifically determined by the
Committee in its sole and absolute discretion to constitute Retirement.
(c) Good Reason. In lieu of the definition of “Good Reason” set forth in Article
I of the Plan, “Good Reason” for purposes of this Agreement shall mean the
occurrence of any of the following events without the Employee’s express written
consent:
(i)a change in the Employee’s status, title or position with the Company Group,
including as an officer of the Company, which, in the Employee’s good faith
judgment, does not represent a promotion, with commensurate adjustment of
2

--------------------------------------------------------------------------------



compensation, from the Employee’s status, title or position as in effect
immediately prior thereto; the assignment to the Employee of any duties or
responsibilities which, in the Employee’s good faith judgment, are inconsistent
with the Employee’s status, title or position in effect immediately prior to
such assignment; the withdrawal from the Employee of any duties or
responsibilities which, in the Employee’s good faith judgment, are consistent
with such status, title or position in effect immediately prior to such
withdrawal; or any removal of the Employee from or any failure to reappoint or
reelect the Employee to any position; provided that the circumstances described
in this item (i) do not apply as a result of the Employee’s death, Retirement,
or Disability or following receipt by the Employee of written notice from the
Company of the termination of the Employee’s employment for Cause;
(ii) a reduction by the Company in the Employee’s then current base salary;
(iii) the failure by the Company to continue in effect any benefit or
compensation plan in which the Employee was participating immediately prior to
such failure other than as a result of the normal expiration or amendment of any
such plan in accordance with its terms; or the taking of any action, or the
failure to act, by the Company which would adversely affect the Employee’s
continued participation in any benefit or compensation plan on at least as
favorable a basis to the Employee as is the case immediately prior to the action
or failure to act or which would materially reduce the Employee’s benefits under
any such plan or deprive the Employee of any material benefit enjoyed by the
Employee immediately prior to the action or failure to act;
(iv) the relocation of the principal place of the Employee’s employment to a
location 25 miles further from the Employee’s then current principal residence;
(v) the failure by the Company upon a Change in Control to obtain an agreement,
satisfactory to the Employee, from any successor or assign of the Company
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent the Company would be required to perform if no succession or
assignment had taken place; or
(vi) any material default by the Company in the performance of its obligations
under this Agreement.
Any event or condition described in provisions (i) through (vi) above which
occurs prior to the effective date of any Change in Control, but which the
Employee reasonably demonstrates (x) was at the request of a third party who has
indicated an intention or taken steps reasonably calculated to effect a Change
in Control, or (y) otherwise arose in connection with or in anticipation of a
Change in Control, shall constitute Good Reason for purposes of this Agreement
notwithstanding that it occurred prior to such effective date. The Employee’s
continued employment or failure to give the Company any notice of termination
for Good Reason shall not
3

--------------------------------------------------------------------------------



constitute consent to, or a waiver of rights with respect to, any circumstances
constituting Good Reason hereunder. For purposes of this Section 3(c), any good
faith determination of Good Reason made by the Employee shall be conclusive.
4. Settlement. Except as otherwise provided in Section 3, settlement of the
Earned Performance Award shall be made on the Settlement Date. It is the current
intention of the Company to pay cash in exchange for settlement of the Earned
Performance Award. However, the Company, at its own election, may settle all or
a portion of the Earned Performance Award in shares of Common Stock equal to the
Fair Market Value of the portion of the Earned Performance Award the Company
elects to settle in Common Stock. No fraction of a share of Common Stock shall
be issued by the Company upon settlement of the Earned Performance Award;
rather, the Company shall round up to the nearest whole share. 
5. Shareholder Rights. Should the Company elect to settle the Performance Awards
in shares of Common Stock, the Employee shall have no rights to dividends,
dividend equivalent payments or other rights of a shareholder with respect to
the Performance Award.
6. Corporate Acts. The existence of the Performance Award shall not affect in
any way the right or power of the Board or the stockholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities, the
dissolution or liquidation of the Company or any sale, lease, exchange or other
disposition of all or any part of its assets or business or any other corporate
act or proceeding.
7. Withholding. To the extent that the vesting of the Performance Award results
in compensation income or wages to the Employee for federal, state, local or
foreign tax purposes, the Employee shall deliver to the Company or to any
Affiliate nominated by the Company at the time of such lapse, such amount of
money or, if permitted by the Committee in its sole discretion, shares of Common
Stock as the Company or any Affiliate nominated by the Company may require to
meet its minimum obligation under applicable tax or social security laws or
regulations, and if the Employee fails to do so, the Company and its Affiliates
are authorized to withhold from any cash or stock remuneration (including
withholding any shares of Common Stock distributable to the Employee under this
Agreement) then or thereafter payable to the Employee any tax or social security
required to be withheld by reason of such resulting compensation income or
wages. The Employee acknowledges and agrees that the Company is making no
representation or warranty as to the tax consequences to the Employee as a
result of the receipt of the Performance Award, vesting of the Performance Award
or the forfeiture of any Performance Award pursuant to the Forfeiture
Restrictions.
8. Employment Relationship. For purposes of this Agreement, the Employee shall
be considered to be in the employment of the Company as long as the Employee
remains an employee of any member of the Company Group. Without limiting the
scope of the preceding sentence, it is specifically provided that the Employee
shall be considered to have terminated employment with the Company at the time
of the termination of the “Affiliate” status of the entity or other organization
that employs the Employee.
4

--------------------------------------------------------------------------------



Nothing in the adoption of the Plan, nor the the Performance Award thereunder
pursuant to this Agreement, shall confer upon the Employee the right to
continued employment by the Company Group or affect in any way the right of the
Company to terminate such employment at any time. Unless otherwise provided in a
written employment agreement or by applicable law, the Employee’s employment by
the Company Group shall be on an at-will basis, and the employment relationship
may be terminated at any time by either the Employee or the Company for any
reason whatsoever, with or without cause or notice.
Any question as to whether and when there has been a termination of such
employment, and the cause of such termination, shall be determined by the
Committee or its delegate, and its determination shall be final.
9. Code Section 409A; No Guarantee of Tax Consequences. The Performance Award is
intended to be (i) exempt from Section 409A of the Code (“Section 409A”)
including, but not limited to, by reason of compliance with the short-term
deferral exemption as specified in Treas. Reg. § 1.409A-1(b)(4); or (ii) in
compliance with Section 409A, and the provisions of this Agreement shall be
administered, interpreted and construed accordingly. Payments under this
Agreement in a series of installments shall be treated as a right to receive a
series of separate payments for purposes of Section 409A. If the Employee is
identified by the Company as a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code on the date on which the Employee has a
“separation from service” (other than due to death) within the meaning of
Section 1.409A-1(h) of the Treasury Regulations, notwithstanding the provisions
of Section 4 hereof, any transfer of shares payable on account of a separation
from service that are deferred compensation shall take place on the earlier of
(i) the first business day following the expiration of six months from the
Employee’s separation from service, or (ii) such earlier date as complies with
the requirements of Section 409A. To the extent required to comply with Section
409A, the Employee shall be considered to have terminated employment with the
Company Group when the Employee incurs a “separation from service” with a member
of the Company Group within the meaning of Section 409A(a)(2)(A)(i) of the Code.
The Company makes no commitment or guarantee to the Employee that any federal or
state tax treatment shall apply or be available to any person eligible for
benefits under this Agreement.
10. Binding Effect; Survival. This Agreement shall be binding upon and inure to
the benefit of any successors to the Company and all persons lawfully claiming
under the Employee.
11. Entire Agreement; Amendment. This Agreement constitutes the entire agreement
of the parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings, whether written or oral, between the
parties with respect to the Performance Award commencing on the Performance
Beginning Date. Any modification of this Agreement shall be effective only if it
is in writing and signed by both the Employee and an authorized officer of the
Company.
12. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.
5

--------------------------------------------------------------------------------




FORUM ENERGY TECHNOLOGIES, INC.By:C. Christopher Gaut
President and CEOEMPLOYEE

             


6


--------------------------------------------------------------------------------



Exhibit A


Methodology for Calculating the Earned Performance Award


1. Definitions. For purposes of determining the number of shares of Common Stock
issuable to the Employee in respect of the Earned Performance Award for each
Performance Period, the following definitions shall apply:
(a) Ending Share Price means the average closing price of the shares over the
ten trading days prior to the Performance End Date.
(b) Peer Group means TechnipFMC plc; National Oilwell Varco, Inc.; Oceaneering
International, Inc.; Exterran Corporation; Oil States International, Inc.;
Hunting plc; Dril-Quip, Inc.; Cactus, Inc., Superior Energy Services, Inc.; and
Apergy Corporation to the extent such entities or their successors are in
existence and publicly traded as of the Performance End Date.
(a) Starting Share Price means the average closing price of the shares over the
ten trading days prior to the Performance Beginning Date.
(b) Total Shareholder Return means Common Stock price growth for each entity
over the Performance Period, as measured by dividing the sum of the cumulative
amount of dividends for the Performance Period, assuming dividend reinvestment,
and the difference between the entity’s Ending Share Price and the Starting
Share Price; by the entity’s Starting Share Price. In the event of a spin-off or
similar divestiture during the Performance Period by an entity that is a member
of the Peer Group, the Committee may make such adjustments to the calculation of
such entity’s Total Shareholder Return as it determines may be appropriate,
including, without limitation, taking into account the Common Stock price growth
for both the entity that is the member of the Peer Group and the divested entity
over the Performance Period.
For purposes of this Exhibit A, the share prices and dividends of peers that
trade in foreign currency shall be converted to U.S. dollars.
2. Committee Methodology. For purposes of determining the number of shares of
Common Stock issuable to the Employee in respect of the Earned Performance
Award, the Committee shall:
(a) Calculate the Total Shareholder Return for the Company and each company in
the Peer Group for the Performance Period.
(b) Rank the Company and each member of the Peer Group based on Total
Shareholder Return with the company having the highest Total Shareholder Return
ranking in the first position and the company with the lowest Total Shareholder
Return ranking in the tenth position.
(c) Determine the Earned Performance Award by multiplying the Employee’s Target
Amount by the Payout Multiplier in the Ten Company Payout Schedule below:
A-1

--------------------------------------------------------------------------------




Ten Company Payout ScheduleCompany RankingPayout
Multiplier13.0022.5032.0041.5051.1060.9070.7580.5090.25100.00

Notwithstanding the calculations described in clause (c) above, in the event the
Total Shareholder Return for the Company is (I) less than 0%, the Payout
Multiplier applied in clause (c) shall not exceed 1.00 or (II) greater than or
equal to 20%, the Payout Multiplier applied in clause (c) shall not be less than
1.00.
If any calculation with respect to the Earned Performance Award would result in
a fractional share, the number of shares of Common Stock to be issued shall be
rounded up to the nearest whole share.
3. Peer Group Changes. If, as a result of merger, acquisition or a similar
corporate transaction, a member of the Peer Group ceases to be a member of the
Peer Group (an “Affected Peer Company”), the Affected Peer Company shall not be
included in the Ten Company Payout Schedule and the applicable of the following
alternative schedules shall be used in its place:

Nine Company Payout ScheduleCompany RankingPayout
Multiplier13.0022.4531.9041.4551.0060.7570.5080.2590.00

A-2

--------------------------------------------------------------------------------




Eight Company Payout ScheduleCompany RankingPayout
Multiplier13.0022.0031.5041.0051.1060.7570.5080.00

Seven Company Payout ScheduleCompany RankingPayout
Multiplier13.0022.0031.5041.0050.7560.5070.00

If a member of the Peer Group declares bankruptcy, it shall be deemed to remain
in the Peer Group until the Performance End Date and shall occupy the lowest
ranking in the Payout Schedule. If, as a result of merger, acquisition or a
similar corporate transaction, there are four or more Affected Peer Companies,
the Committee may in its sole discretion revise the makeup of the Peer Group and
make adjustments to the Payout Multipliers.
A-3